CONCURRING AND DISSENTING OPINION BY
Judge McCULLOUGH.
I concur with the Majority’s holding that the City of Pittsburgh Council’s administrative determination that ■ The Buncher Company (Buncher) has met the requirements of section 909.01.D.1 of the City of Pittsburgh’s Zoning Code is subject to judicial review. I also concur with the Majority’s holding that subsections (a) and (b) of section 909.01.D.1 must be read in pari materia, and, when read together, public streets, public ways, rivers, and railroad tracks, such as those found in this case, will not destroy subsection (b)’s one hundred percent control of the land requirement. However, I respectfully disagree with the Majority that we need not address whether Allegheny Valley Railroad Company (Railroad) has a valid easement and would remand the case to the trial court for further findings regarding whether Railroad has a valid easement across Buncher’s property.
In one sentence, the trial court held that “[Railroad] does not have a valid easement across Buncher’s property.” (Trial court op. at 4.) The trial court failed to provide a reasonable basis for this conclusion, and, thus, this omission precludes our ability to undertake meaningful appellate review of this issue.
However, the trial court determined that whether Railroad has a valid easement “is irrelevant because it does not affect Buncher’s control of the propertyU” (Trial court op. at 4), because, under the language of section 909.01. D.l, a rail easement does not prevent a landowner from having the requisite one hundred percent control needed for a Specially Planned District (SP District). (Trial court op. at 3^1) The Majority agrees with the reasoning of the trial court. (Maj. op. at 945 n. 14) (“Based upon our conclusion that Railroad’s purported easement does not preclude Buncher from satisfying Section 909.01.D.1, we need not address Railroad’s argument that common pleas erred in holding that it lacked a valid easement.”). I also agree that a rail easement does not interfere with the control needed for purposes of complying with the requirements of an SP District. However, I disagree that the issue of whether Railroad has a valid easement does not need to be addressed. In my view, the easement issue must be addressed, because, if Railroad’s easement is valid, Buncher may not develop the property in a manner inconsistent with Railroad’s easement.
Accordingly, I agree that a rail easement does not preclude Buncher from having the required one hundred percent control over its property, but I disagree that the validity of Railroad’s easement need not be addressed and would remand to the trial court for further findings regarding whether Railroad has a valid rail easement.